Citation Nr: 1823657	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for the cause of the Veteran's death.   


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION
The Veteran had active service in the United States Army from October 1977 to June 1995.  The Veteran died in August 2011, and the Appellant claims as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Philadelphia, Pennsylvania (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran died in August 2011; the certificate of death listed the immediate cause of death as prostate cancer with no contributory causes listed. 

2. At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), bilateral patellofemoral compression syndrome, tinnitus, gastric ulcer, and left ear hearing loss. 

3. Affording the benefit of the doubt to the Appellant, the symptoms of the Veteran's prostate cancer manifested during service, and his condition is thereby related to active military service. 





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. § 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or is etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1). 

In determining whether the disability that resulted in the death of the Veteran was incurred in service, the laws and regulations generally applicable to compensation for service connected disabilities apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999). 

In the present matter, the Appellant contends that the symptoms of the Veteran's prostate cancer incurred in-service, as the Veteran reported unknown swelling of his joints and limbs during and post-service. 

Service treatment records from the Veteran's June 1977 enlistment examination label him as normal.  On the corresponding report of medical history the Veteran stated he was in good health, and denied a history of tumor, growth, or cancer.  During service, there are multiple reports of back pain and joint swelling.  Additionally, a May 1991 health risk assessment reflected that the Veteran was advised to stop using tobacco, as he reported using up to twenty cigarettes per day.  In addition to that warning, the Veteran was advised to perform monthly testicular self-examinations. 

Upon separation in March 1995, the Veteran's report of medical examination was also labeled as normal; however he reported swelling throughout all of his joints, which the examiner noted was fixed with medication.  On the medical history, the Veteran also reported swollen or painful joints. 

The claims file includes two private treatment opinions from Dr. C.H, of the Charleston Cancer Center.  The first letter dated October 2012 noted that the Veteran sought care for his metastatic prostate adenocarcinoma, and upon entry into the clinic the Veteran had complaints of progressive low back pain, along with swelling throughout his joints, which he recalled began around 1994.  The physician stated that both complaints are symptoms of the Veteran's terminal disease. 

In May 2013, the same physician submitted a second statement documenting that after reviewing the medical records on file, the Veteran's in-service symptoms of low back pain and joint swelling are consistent with the symptoms of prostate cancer.  Specifically, as the Veteran's prostate cancer was so advanced, the physician opined that it is as least as likely as not that his cancer may have developed while on active duty, and the aforesaid symptoms were early manifestations. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Here, the appellant has provided a competent opinion from an expert in cancer diagnosis and treatment who, upon review of the service treatment records and overall treatment history, has opined that the Veteran's prostate cancer first manifested in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding... benefits.")


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


